Case 5:18-cv-00226-EEF-MLH Document 9 Filed 05/15/20 Page 1 of 2 PageID #: 52



                       UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF LOUISIANA
                           SHREVEPORT DIVISION

DAVID EARL JOHNSON                                  CIVIL ACTION NO. 18-226-P

VERSUS                                              JUDGE FOOTE

WARDEN VANNOY                                       MAGISTRATE JUDGE HORNSBY

                                      JUDGMENT

         For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, and after an independent review of the record, including written

objections filed by Petitioner, and determining that the findings are correct under the

applicable law;

         IT IS ORDERED that Petitioner's application for writ of habeas corpus is DENIED

and that this action is DISMISSED WITH PREJUDICE.

         Rule 11 of the Rules Governing Section 2254 Proceedings for the U.S. District

Courts requires the district court to issue or deny a certificate of appealability when it enters

a final order adverse to the applicant. The court, after considering the record in this case

and the standard set forth in 28 U.S.C. Section 2253, denies a certificate of appealability

because the applicant has not made a substantial showing of the denial of a constitutional

right.
Case 5:18-cv-00226-EEF-MLH Document 9 Filed 05/15/20 Page 2 of 2 PageID #: 53



      THUS DONE AND SIGNED, in chambers, in Shreveport, Louisiana, on this

  14th day of May, 2020.




                                    ELIZABETH ERNY FOOTE
                                    UNITED STATES DISTRICT JUDGE
